

 


 


 
STOCK PURCHASE AGREEMENT
 
AMONG
 
THE SHAREHOLDERS OF FAST GROWTH ENTERPRISES LIMITED
 
AS SELLERS
 
AND
 
VASOMEDICAL ACQUISITION CORP. AS PURCHASER
 
FOR
 
THE PURCHASE OF ALL OF THE OUTSTANDING CAPITAL STOCK
 
OF
 
FAST GROWTH ENTERPRISES LIMITED
 
DATED AS OF AUGUST 19, 2011
 
 


 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 

   
Page
ARTICLE 1 -
INCORPORATION OF RECITALS; CERTAIN DEFINITIONS, CONSTRUCTION
1
     
1.1
Recitals
1
1.2
Certain Definitions
1
1.3
Gender; Number; Certain Definitions, References
5
ARTICLE 2 -
PURCHASE AND SALE OF FGE SHARES; CLOSING
6
2.1
Agreement to Purchase and Sell.
6
2.2
Consideration.
6
2.3
Manner of Delivery of FGE Shares
6
2.4
Time and Place of Closing.
7
ARTICLE 3 -
CERTAIN VASOMEDICAL COVENANTS
7
3.1
Due Diligence
7
ARTICLE 4 -
CERTAIN FGE AND FGE SHAREHOLDER COVENANTS
7
4.1
Due Diligence
7
4.2
Delivery of Financial Statements
8
ARTICLE 5 -
NO REGISTRATION OF VASOMEDICAL SHARES OR WARRANTS
8
5.1
Compliance with Regulation
8
5.2
Restrictions on Transfer
8
5.3
Instructions to Transfer Agent
9
5.4
Obligation to Participate in the Closing; Closing Procedures
9
5.5
Expenses of Transfer and Other Transactions
9
ARTICLE 6 -
REPRESENTATIONS AND WARRANTIES OF VASOMEDICAL
9
6.1
Corporate Existence and Power
9
6.2
Certificate of Incorporation and By-laws; Minute Books
9
6.3
Status of Purchaser.
10
6.4
Corporate Authorization
10
6.5
Vasomedical Board Consent
10
6.6
Governmental Authorization
10
6.7
Non-Contravention
10
6.8
Capitalization; Validity of Securities
11
6.9
SEC Filings
11
6.10
Financial Statements
11
6.11
Absence of Certain Changes
12
6.12
Compliance with Laws and Court Orders
12
6.13
Litigation
12
6.14
Taxes
12
6.15
Employee Benefit Plans
13
6.16
Environmental Matters
13


 
 

--------------------------------------------------------------------------------

 

ARTICLE 7 -
REPRESENTATION AND WARRANTIES OF FGE AND THE FGE SHAREHOLDERS
14
7.1
Existence and Power
14
7.2
Certificate of Incorporation and By-laws; Minute Books
14
7.3
Authorization
14
7.4
Governmental Authorization
15
7.5
Non-Contravention
15
7.6
Capitalization; Validity of Securities
15
7.7
Subsidiaries
16
7.8
Financial Statements; Absence of Certain Changes
16
7.9
No Undisclosed Material Liabilities
18
7.10
Compliance with Laws and Court Orders
18
7.11
Litigation
18
7.12
Finder’s Fee
19
7.13
Taxes
19
7.14
Employee Benefit Plans
19
7.15
Environmental Matters
19
7.16
Intellectual Property
20
7.17
Beneficial Ownership of FGE Shareholders
20
7.18
Investment Representations
20
ARTICLE 8 -
COVENANTS OF VASOMEDICAL PENDING CLOSING.
21
8.1
Preservation
21
8.2
Reservation of Shares of Vasomedical Common
21
ARTICLE 9 -
COVENANTS OF FGE AND FGE SHAREHOLDERS PENDING CLOSING.
21
9.1
Preservation
21
9.2
Negative Covenants
22
9.3
Access and Information
23
ARTICLE 10 -
CERTAIN COVENANTS OF THE PARTIES PENDING AND FOLLOWING CLOSING
24
10.1
Covenants of FGE Shareholders
24
10.2
Initial 8-K
24
10.3
Confidentiality
24
10.4
Standstill Agreement
25
10.5
Notification as to Certain Events
25
10.6
Reasonable Efforts; Further Action
25
10.7
Closing Report
26
10.8
Additional Filings
26
10.9
Lock-Up
26
ARTICLE 11 -
DELIVERIES AT CLOSING
26
11.1
Vasomedical Deliveries
26
11.2
FGE Deliveries
27
ARTICLE 12 -
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES
27
12.1
Conditions Precedent to Obligations of All Parties
27
12.2
Conditions Precedent to Obligations of Vasomedical and Purchaser
28


 
 

--------------------------------------------------------------------------------

 



12.3
Conditions to Obligations of FGE and the FGE Shareholders
29
ARTICLE 13 -
TERMINATION
29
13.1
Right to Terminate
29
13.2
Termination Notice; Termination Date
30
13.3
Effects of Termination
30
ARTICLE 14 -
NATURE AND SURVIVAL OF REPRESENTATIONS
31
ARTICLE 15 -
INDEMNIFICATION
31
15.1
General.
31
15.2
FGE Shareholder’s Indemnification Obligations.
31
15.3
Limitation on FGE’s Shareholder Indemnification Obligations.
31
15.4
Vasomedical’s Indemnification Obligations.
32
15.5
Limitations on Vasomedical’s Indemnification Obligations.
32
15.6
Cooperation.
33
15.7
Procedures.
33
ARTICLE 16 -
NOTICES
34
ARTICLE 17 -
AMENDMENTS; NO WAIVERS.
35
ARTICLE 18 -
GOVERNING LAW; ARBITRATION
37
ARTICLE 20 -
SUCCESSORS AND ASSIGNS; NO THIRD PARTY BENEFICIARIES
36
ARTICLE 21 -
ENTIRE AGREEMENT
36
ARTICLE 22 -
COUNTERPARTS
37


 
 

--------------------------------------------------------------------------------

 

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of  August 19, 2011
by and among VASOMEDICAL, INC., a Delaware corporation (“Vasomedical”),
VASOMEDICAL ACQUISITION CORP., a wholly owned subsidiary of Vasomedical.
(“Purchaser”), FAST GROWTH ENTERPRISES LIMITED, A British Virgin Islands limited
liability company (“FGE”) and the shareholders of FGE signatory hereto
(“Sellers” or the “FGE Shareholders).  All capitalized terms shall have the
meanings used herein, including as referenced in Article 1 hereof.
 
R E C I T A L S
 
A.           Sellers own all of the outstanding shares of capital stock of FGE
(the “Shares”);
 
B.           FGE is a company that conducts its activities solely through its
ownership of all the outstanding capital shares of Wuxi Jiantong Instruments
Co., Ltd., a limited liability company (“GenTone”) formed under the laws of the
People’s Republic of China (“PRC”) and of Peace Joy Management Limited, a
limited liability company formed under the laws of the British Virgin Island
(“PJM”).
 
C.           PJM conducts its activities solely through its ownership of all of
the outstanding capital shares of Life Enhancement Technology Ltd., a limited
liability company formed under the laws of the PRC (“LET”).
 
D.           GenTone conducts its activities solely through the controlling
interest it holds in each of BIOX Instruments Co., Ltd., a limited liability
company formed under the laws of the PRC (“BIOX”) and Foshan Litone Medical
Devices Co., Ltd., a limited liability company formed under the laws of the PRC
(“Litone”), which controlling interest, as to Biox and Litone,  has been
established through a separate (i) exclusive technology and management
consulting and service agreement; (ii) power of attorney; (iii) pledge
agreement; and (iv) option of share purchase agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1 - INCORPORATION OF RECITALS; CERTAIN DEFINITIONS, CONSTRUCTION
 
1.1  
Recitals.

 
The recitals set forth above are incorporated unto this Agreement as if they
were set forth in full in the body of this Agreement.


1.2  
Certain Definitions.



As used in this Agreement, the following terms shall have the following
respective meanings:


 
1

--------------------------------------------------------------------------------

 
“Affiliate” means (i) a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Person specified; or (ii) any relative or spouse of such Person, or any
relation of such spouse, who has the same home as such Person. As used in this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control”) means the possession, direct or indirect, of the
power, whether exercised or not, to direct or cause the acquisition and/or
disposition by such Person of the assets and properties of the other Person,
whether through the ownership of voting securities or otherwise.


“Assigned Value” means, on a per share basis, the average of the daily closing
price of a share of Vasomedical common stock on the OTC- Pink Sheets for the
sixty trading days ending with the third business day preceding the Closing
Date.


“Blue Sky Law” means the securities laws and regulations of the various states
of the United States, Puerto Rico and the District of Columbia.


“BVI” means the British Virgin Islands.


“Closing” means the closing of the purchase and sale of the FGE Shares, as
contemplated by this Agreement.


“Closing Date” means the date of the Closing as set forth in Section 2.4.


“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder, and any successor law, rules
and regulations.


“DGCL” means the Delaware General Corporation Law.


 “Encumbrance” means any mortgage, charge, claim, community property interest,
lien, option, pledge, security interest, pre-emptive right, right of first
refusal or restriction,  including restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership, or any other adverse
claim of any kind.


“Environmental Laws” means any federal, state, local or foreign law (including,
without limitation, common law and the laws of the PRC and the United States),
treaty, judicial decision, regulation, rule, judgment, order, decree,
injunction, permit or governmental restriction or requirement or any agreement
with any governmental authority or other third party, relating to human health
and safety or the environment and arising from the use, presence, disposal,
discharge or release of pollutants, contaminants, wastes or chemicals or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substances, wastes or materials.


“Environmental Permits” mean, with respect to any person, all permits, licenses,
franchises, certificates, approvals and other similar authorization of
governmental authorities relating in any way to, the business of such person as
currently conducted.


 
2

--------------------------------------------------------------------------------

 
 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“FGE” means Fast Growth Enterprises Limited, a British Virgin Islands
limited liability company.


“FGE Balance Sheet” has the meaning set forth in Section 7.8____.


“FGE Balance Sheet Date” has the meaning set forth in Section 7.8___.


“FGE Common” means common shares of FGE, [par value $1.00 per share.]


“FGE Disclosure Schedule” means the disclosure schedule of FGE attached as
Exhibit A to this Agreement.


“FGE Signatory Shareholders” means the holders of 100% of the issued and
outstanding FGE Common.


“FGE Shares” means all outstanding shares of FGE Common.


“FGE PJM Shareholder” means the FGE Shareholders that formerly owned PJM.


“FGE GenTone Shareholders” means the FGE Shareholders that previously owned
GenTone.


 
“Governmental Authority” means any court, tribunal, authority, agency,
commission, bureau, department, arbitrator or official or other instrumentality
of the United States or any other country (including, without limitation, the
PRC and the BVI) or any provincial, state, local, county, city or other
political subdivision.



"Governmental Permit" means any license, franchise, permit or other
authorization, consent or approval of any Governmental Authority.


“Intellectual Property Right” means any right  to use, whether through
ownership, licensing or otherwise, or any title to, any patents, trademarks,
service marks, trade names, copyrights, trade secrets and other proprietary
rights and processes.


“Lien” means any lien, pledge, hypothecation, levy, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, or other real estate declaration, covenant, condition, restriction or
servitude, transfer restriction under any stockholder or similar agreement,
Encumbrance, other adverse claim of any kind or any other restriction or
limitation whatsoever.


“Lock-Up” has the meaning set forth in Section 10.9.


 
3

--------------------------------------------------------------------------------

 
“Material Adverse Effect” means any change, effect, event, occurrence or state
of facts that has had, or would reasonably be expected to have, a material
adverse effect on the business, financial condition or results of operations of
the entity in question and its subsidiaries, if any, taken as a whole.


“Operating Companies” means BIOX, LET and LiTone.


“OTCBB” means the Over-the-Counter Bulletin Board.


“Person” means any individual, group, corporation, company, partnership, limited
liability company or partnership, association, trust or other entity or
organization, including any government or political subdivision or any agency or
instrumentality of either.


“Regulation S” means Regulation S promulgated under the Securities Act.


“Rule 144" means Rule 144 promulgated under the Securities Act as currently in
effect or hereafter amended and any successor rule.


“SEC” means the United States Securities and Exchange Commission, or any
successor body.


“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute.


“Seller” means each FGE Shareholder.


“Standstill Agreement” means the covenants, representations and warranties of
the FGE Shareholders contained in Section 10.4.


“Target” means consolidated financial results of operations for FGE for the
calendar year 2011 (including operations before and after Closing) with net
revenues of $1,685,000.


“Taxes” means any and all federal, state, local, foreign or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any taxing authority
including, without limitation, taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, and taxes or other charges in the nature
of excise, withholding, ad valorem or value added.


“Termination Date” means the date of termination of this Agreement as set forth
in Section 13.2.


 
4

--------------------------------------------------------------------------------

 
“Trading Day” means a day on which trades may be effected in the Pink Sheets or
any system of automated dissemination of quotations of securities prices,
including the OTCBB.


“Transaction Documents” means this Agreement (including all exhibits hereto) and
all other documents and instruments delivered by FGE, the Sellers, the Purchaser
and Vasomedical pursuant to this Agreement.


“Vasomedical” means Vasomedical, Inc., a Delaware corporation.


“Vasomedical Balance Sheet” has the meaning set forth in Section 6.10.


“Vasomedical Balance Sheet Date” has the meaning set forth in Section 6.10.


“Vasomedical Board” means the Board of Directors of Vasomedical.


“Vasomedical Common” means common stock of Vasomedical, par value $0.001 per
share.


“Vasomedical Performance Shares” means Vasomedical common issued pursuant to
Section 2.2.3 hereof.


“Vasomedical Purchase Shares” means the shares of Vasomedical common stock to be
issued by Vasomedical as partial consideration for the purchase of the FGE
Shares at the Closing.


“Vasomedical Transaction Securities” means the Vasomedical Purchase Shares, the
Vasomedical Warrant, the shares of common stock of Vasomedical issuable upon
exercise of the Vasomedical Warrant and all shares of Vasomedical common stock
issuable pursuant to Section 2.2.3.


“Vasomedical SEC Filings” has the meaning set forth in Section 6.9.


“Vasomedical Warrant” means the common stock purchase warrants of Vasomedical to
be issued by Vasomedical as partial consideration for the purchase of the all
FGE Shares at the Closing.


1.3  
Gender; Number; Certain Definitions, References.



The headings of Sections in this Agreement are provided for convenience only and
shall not affect its construction or interpretation. In this Agreement (i) words
denoting the singular include the plural and vice versa, (ii) "it" or "its" or
words denoting any gender include all genders, (iii) the word "including" shall
mean "including, without limitation," whether or not expressed, (iv) any
reference to a statute shall mean the statute and any regulations thereunder in
force as of the date of this Agreement or the Closing, as applicable, unless
otherwise expressly provided, (v) any reference herein to a Section, Schedule or
Exhibit refers to a Section of or a Schedule or Exhibit to this Agreement,
unless otherwise stated, and (vi) when calculating the period of time within or
following which any act is to be done or steps taken, the date which is the
reference day in calculating such period shall be excluded and if the last day
of such period is not a Business Day, then the period shall end on the next day
following that is a Business Day. Each party acknowledges that such party has
been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision.


 
5

--------------------------------------------------------------------------------

 
ARTICLE 2 - PURCHASE AND SALE OF FGE SHARES; CLOSING
 
 
2.1  
Agreement to Purchase and Sell.

 
On the basis of the representations, warranties, covenants, and agreements, and
subject to the satisfaction or waiver of the conditions set forth herein, at the
Closing, Purchaser shall purchase from Sellers, and each Seller shall sell,
assign, transfer and deliver to Purchaser, all of the FGE Shares, free and clear
of all Liens.  The total consideration to be given by Purchaser in connection
with the acquisition of the FGE Shares shall be the sum of the payments and
share and warrant issuances described in Section 2.2 below (collectively, the
“Purchase Price”).
 
 
2.2           Consideration.
 
2.2.1           Cash Payments at Closing.  The cash payment at Closing shall
equal One Million ($1,000,000) Dollars and shall be paid or satisfied at the
Closing by wire transfer of immediately available funds to such bank account(s)
as Seller shall designate by written notice delivered to Purchaser not later
than three (3) business days prior to the Closing. The amount to be paid or
issued at Closing to each FGE Shareholder is set forth in Schedule 2.2 hereto.
 
2.2.2           Securities Payment at Closing. The securities payment at closing
shall consist of (i) Five million (5,000,000) shares of Common Stock of
Vasomedical; and (ii) a two year common stock purchase warrant covering one
million five hundred thousand (1,500,000) shares of common stock of Vasomedical
with an initial exercise or purchase price equal to one hundred percent (100%)
of the Assigned Value (the “Purchase Warrant”); but in no event shall the
Warrant exercise price be less than $.50 nor greater than $1.00 per share.  The
amount to be paid or issued at Closing to each FGE Shareholder is set forth in
Schedule 2.2 hereto.
 
2.2.3           Performance Based Securities Payment.  A performance based
securities payment of two million (2,000,000) shares of Vasomedical’s common
stock will be made in 2012 if net revenue of FGE for the year 2011 meets the
Target.  An additional 400,000 shares will be issued to FGE if net revenue of
FGE for the year 2011 exceeds the Target by at least thirty (30%) percent.  The
performance based securities payment, if any, will be calculated in 2012
following preparation of the audited financial statements of FGE Operating
Companies for the year 2011 (the “2011 FGE Financial Statements”).  Performance
based shares of common stock of Vasomedical will be issued to the FGE
Shareholders as set forth in Schedule 2.2 within fifteen (15) business days
following the issuance of 2011 FGE Financial Statements.
 
2.3           Manner of Delivery of FGE Shares.
 
 
At the Closing, Seller shall deliver to Purchaser certificates evidencing the
FGE Shares, accompanied by valid stock powers duly executed in blank, in proper
form for transfer and in form and substance satisfactory to Purchaser.
 
 
6

--------------------------------------------------------------------------------

 
 
2.4  
Time and Place of Closing.

 
The transactions contemplated by this Agreement shall be consummated (the
“Closing”) at such place and manner of closing as agreed upon by the parties
promptly after the satisfaction or waiver of each of the conditions set forth in
Sections 12.2 and 12.3, or on such other date, or at such time or place, as
shall be mutually agreed upon in writing by Sellers and Purchaser.  The date on
which the Closing occurs in accordance with the preceding sentence is referred
to in this Agreement as the “Closing Date.”
 
ARTICLE 3 - CERTAIN VASOMEDICAL COVENANTS
 
3.1           Due Diligence.


Subject to compliance by the parties with the provisions of Section 10.3, from
the date hereof until the Closing Date, Vasomedical shall give the FGE
Shareholders, their counsel, financial advisers, auditors and other authorized
representatives (collectively, “FGE Representatives”) (a) full access to the
offices, properties, books and records of Vasomedical and its subsidiaries, (b)
such financial and operating data and other information relating to Vasomedical
and its subsidiaries as such Persons may reasonably request, and (c)  instruct
the employees of Vasomedical and its subsidiaries and Vasomedical’s counsel,
financial advisers, auditors and other authorized representatives (collectively,
the “Vasomedical Representatives”) to cooperate with the FGE Shareholders and
the FGE Representatives in their due diligence investigation of Vasomedical and
its subsidiaries, their business, assets, financial condition and other
matters.  No investigation by the FGE Shareholders or any of their
representatives shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Vasomedical hereunder.


ARTICLE 4 - CERTAIN FGE AND FGE SHAREHOLDER COVENANTS
 
4.1           Due Diligence.


Subject to compliance by the parties with the provisions of Section 10.3, from
the date hereof until the Closing Date, FGE shall give, and the FGE Shareholders
shall cause FGE to give, the Vasomedical Representatives (a) full access to the
offices, properties, books and records of FGE and any subsidiaries (including
the Operating Companies), (b) such financial and operating data and other
information relating to FGE and its subsidiaries (including the Operating
Companies) as such Persons may reasonably request, and  (c ) instruct the
employees of FGE and the  FGE Representatives to cooperate with Vasomedical and
the Vasomedical Representatives in their due diligence investigation of FGE and
any subsidiaries (including the Operating Companies), their business, assets,
financial condition and other matters.  No investigation by Vasomedical or any
of the Vasomedical Representatives shall operate as a waiver or otherwise affect
any representation, warranty or agreement given or made by FGE or any FGE
Signatory Shareholder hereunder.
 
 
7

--------------------------------------------------------------------------------

 


4.2           Delivery of Financial Statements.


No less than ten (10) business days prior to the closing, Sellers will cause FGE
to deliver to Purchaser audited consolidated financial statements of PJM for the
years 2009 and 2010 prepared in accordance with Hong Kong Financial Reporting
Standards for Private Entities and audited consolidated financial statements of
Operating Companies for the years 2009 and 2010 prepared in accordance with
Accounting Standards for Business Enterprises and China Accounting System for
Business Enterprises.


ARTICLE 5 –NO REGISTRATION OF VASOMEDICAL SHARES OR WARRANTS
 
 
5.1           Compliance with Regulation


Based on the representations by each FGE Shareholder that he or it is not a
resident of the United States and that he or it is acquiring Vasomedical
Transaction Securities for its own account, has not engaged in any negotiations
concerning this transaction in the United States, and has no present intention
of distribution set forth in Section 7.18, Vasomedical is issuing the
Vasomedical Transaction Securities without registration under the Securities Act
in reliance upon the exemption provided by Regulation S.


5.2  
Restrictions on Transfer.



The parties acknowledge and agree that none of the Vasomedical Transaction
Securities shall be registered under the Securities Act or Blue Sky Laws and are
intended to be issued pursuant to an exemption therefrom under Regulation S of
the Act or other applicable exemption, shall be  “restricted securities” within
the meaning of Rule 144 promulgated under the Securities Act, and may not be
resold, offered for resale, transferred, pledged, distributed or otherwise
hypothecated unless registered under the Securities Act and applicable Blue Sky
Laws or exempt from such registration under the terms of Rule 144 or otherwise,
and Vasomedical receives an opinion of counsel satisfactory to Vasomedical in
its reasonable discretion to the effect that such registration is not required.
Each certificate representing any Vasomedical Transaction Securities, shall bear
a legend substantially in the following form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 AND REGULATION S UNDER
THE ACT.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHER-WISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, PROVIDED THAT THE ISSUER OF
THESE SECURITIES SHALL HAVE FIRST RECEIVED AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE ISSUER TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”


 
8

--------------------------------------------------------------------------------

 
5.3           Instructions to Transfer Agent.


Vasomedical shall instruct its transfer agent to annotate the applicable records
to reflect the restrictions on transfer contained in this Agreement on the
Closing Date with respect to the Vasomedical Purchase Shares, the Purchase
Warrant, the shares of common stock of Vasomedical issuable upon exercise of the
Purchase Warrant and the Performance Shares (collectively the “Vasomedical
Transaction Securities”); and their issuance dates, with respect to any other
shares of Vasomedical common stock constituting Vasomedical Transaction
Securities.


5.4
Obligation to Participate in the Closing; Closing Procedures.



On the Closing Date, each FGE Shareholder shall tender to the Purchaser for
purchase  all shares of FGE Common owned by such Shareholder, and Vasomedical
shall issue and deliver to each such FGE Shareholder the number of Vasomedical
Purchase Shares set forth in  Schedule 2.2 hereto; and a Purchase Warrant
covering the number of shares of Vasomedical Common set forth in Schedule 2.2
hereto.
 
 
5.5           Expenses of Transfer and Other Transactions.


Each party shall pay all expenses, including legal and auditing fees, incurred
by such party in connection with the execution, delivery and performance of this
Agreement and consummation of the Closing and the other transactions
contemplated hereby or by the other Transaction Documents.


ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF VASOMEDICAL
 
Vasomedical represents and warrants:


6.1  
Corporate Existence and Power.



Vasomedical is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all corporate power and
authority and all Governmental Permits required to carry on its business as now
conducted, except for those Governmental Permits, the absence of which would
not, individually or in the aggregate, have a Material Adverse Effect.


6.2  
Certificate of Incorporation and By-laws; Minute Books.



The copies of the certificate of incorporation and by-laws of Vasomedical, each
as amended, provided by Vasomedical to FGE are true, correct and complete. The
minute books of Vasomedical contain true and complete records of all meetings
and consents in lieu of meetings of its Board of Directors (and any committees
thereof), or similar governing bodies, and true, correct and complete records of
all meetings and consents in lieu of meetings of Vasomedical’s stockholders
since the time of its organization.  The stock books of Vasomedical are true,
correct and complete.
 
 
 
9

--------------------------------------------------------------------------------

 
6.3           Status of Purchaser.


The Purchaser is a recently formed limited liability company wholly owned by
Vasomedical which has only conducted activities related to the transactions
contemplated by this Agreement.


6.4  
Corporate Authorization.



The execution, delivery and performance by Vasomedical of this Agreement and the
other Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby are within Vasomedical’s corporate powers and,
subject to receipt of the  Vasomedical Board Approval, have been duly authorized
by all necessary corporate action.  No vote of the holders of the outstanding
shares of Vasomedical Common, or any other securities of Vasomedical is
necessary in connection with the consummation of the Closing and the other
transactions contemplated hereby to be consummated on the Closing.  Each of this
Agreement and the other Transaction Documents constitutes a valid and binding
agreement of Vasomedical enforceable against Vasomedical in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally now or hereafter in effect and subject to the application of equitable
principles and the availability of equitable remedies.


6.5  
Vasomedical Board Consent



Subject to the receipt of the Vasomedical Board Approval, the execution,
delivery and performance by Vasomedical of this Agreement and each of the other
Transaction Documents will be duly authorized by Vasomedical’s Board of
Directors and no vote or approval of the shareholders of Vasomedical is
required.


6.6           Governmental Authorization.


The execution, delivery and performance by Vasomedical of this Agreement and the
other Transaction Documents and the consummation by Vasomedical of the
transactions contemplated hereby or thereby require no action by or in respect
of, or filing with, any Governmental Authority other than (a) filing with the
SEC of the Closing  Report on Form 8-K with respect to the Closing, (b)
compliance with any applicable requirements of Regulation S, and  (c) any other
filings,  and/or other approvals or authorizations which, if not obtained, would
not, individually or in the aggregate, have a Material Adverse Effect on
Vasomedical or materially impair the ability of Vasomedical to consummate the
transactions contemplated by this Agreement.


6.7
Non-Contravention.



The execution, delivery and performance by Vasomedical of this Agreement and the
other Transaction Documents and the consummation by Vasomedical of the
transactions contemplated hereby and thereby do not and will not (a) violate the
certificate of incorporation or bylaws of Vasomedical, (b) assuming compliance
with any matters referred to in the opinion of BVI counsel and PRC counsel
referenced in Sections 12.2.3 and 12.2.4 violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (c) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of Vasomedical or to a loss of any benefit to which Vasomedical is
entitled under any provision of any agreement or other instrument binding upon
Vasomedical or any Governmental Permit, or other similar authorization
affecting, or relating in any way to, the assets or business of Vasomedical, or
(d) result in the creation or imposition of any Lien or Encumbrance on any asset
of Vasomedical except, in the case of clauses (b), (c) and (d), for such matters
as would not, individually or in the aggregate, have Material Adverse Effect on
Vasomedical or materially impair the ability of Vasomedical to consummate the
transactions contemplated by this Agreement.


 
10

--------------------------------------------------------------------------------

 
6.8  
Capitalization; Validity of Securities.



As of the date hereof, the authorized capital stock of Vasomedical consists of
(i) 1,000,000 shares of preferred stock of which 314,649 shares are outstanding
as of the date hereof and (ii) 250,000,000 shares of Vasomedical Common, of
which 117,078,704 are issued and outstanding as of May 31, 2011 and there
are  no other outstanding securities of Vasomedical.  All outstanding shares of
capital stock and other securities of Vasomedical have been duly authorized and
validly issued and are fully paid and non-assessable. The Vasomedical
Transaction Securities, when issued, sold and delivered, will be duly and
validly issued, fully-paid, and non-assessable.


6.9  
SEC Filings.



6.9.1  
Vasomedical has delivered to FGE for delivery to the FGE shareholders (i)
Vasomedical’s Annual Report for its 2009 and 2010 fiscal years, (ii) all proxy
or information statements relating to meetings of, or actions taken without a
meeting by, the stockholders of Vasomedical since January 1, 2009 and (iii) all
other reports, statements, schedules and registration statements filed by
Vasomedical with the SEC since January 1, 2009 (all of the documents referred to
in this Section collectively, the “Vasomedical SEC Filings”).



6.9.2  
As of its filing date, each Vasomedical SEC Filing complied in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.



6.10  
Financial Statements.



The audited consolidated financial statements and unaudited consolidated
condensed interim financial statements of Vasomedical included in the SEC
Filings fairly present, in conformity with GAAP (except, as to application on a
consistent basis, as may be indicated in the notes thereto), the
consolidated  financial position of Vasomedical as of the dates there of and
the  results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements).  For purposes of this Agreement, “Vasomedical Balance Sheet” means
the audited balance sheet of Vasomedical as of May 31, 2010 set forth in
Vasomedical’s Annual Report for the period ended May 31, 2010 on Form 10-K, as
filed with the SEC and “Vasomedical Balance Sheet Date” means May 31, 2010.
 
 
11

--------------------------------------------------------------------------------

 

 
6.11  
Absence of Certain Changes.



Since the Vasomedical Balance Sheet Date, the business of Vasomedical has been
conducted in the ordinary course consistent with past practices and there has
not been, except as set forth in any SEC Filing made between the Balance Sheet
Date and the date hereof any event, occurrence, development or state of
circumstances or facts which would, individually or in the aggregate, have a
Material Adverse Effect on Vasomedical.


6.12  
Compliance with Laws and Court Orders.



Except as set forth in any SEC Filing made between the Balance Sheet Date and
the date hereof, Vasomedical is and has been in compliance with, and to the best
knowledge of Vasomedical, is not under investigation with respect to and has not
been threatened to be charged with or given notice of any violation of, any
applicable law, rule, regulation, judgment, injunction, order or decree,
including, without limitation, the requirements of the Exchange Act, the
Securities Act, ERISA or any federal labor laws except for such matters as would
not, individually or in the aggregate, have a Material Adverse Effect on
Vasomedical.


6.13  
Litigation.



Except as set forth in any SEC Filings made between the Vasomedical Balance
Sheet Date and the date hereof, there is: (a) no claim, dispute, action, suit,
proceeding or investigation pending or, to the knowledge of Vasomedical,
threatened, against or affecting the business of Vasomedical, or challenging the
validity or propriety of the transactions contemplated by this Agreement or any
of the other Transaction Documents, at law or in equity or admiralty or before
any federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality, nor to the knowledge of Vasomedical, has
any such claim, dispute, action, suit, proceeding or investigation been pending
or threatened, during the 12 month period preceding the date hereof; (b) no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the business of Vasomedical; and (c) Vasomedical has not received any
written or verbal inquiry from any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality concerning
the possible violation of any law, rule or regulation or any matter disclosed in
respect of its business. The disclosure in such SEC Filings with respect to any
matters covered by this Section 6.13 are true, correct and complete in all
material respects on the dates when made and on the date hereof and do not
contain any misstatement of any related material fact or omit to state any such
material fact required to be stated therein in order to make the statements
contained therein not misleading.
 
 
 
12

--------------------------------------------------------------------------------

 


6.14  
Taxes.



Except as set forth in the Vasomedical Balance Sheet (including the notes
thereto) and except as would not, individually or in the aggregate, have a
Material Adverse Effect on Vasomedical, (a) all tax returns, statements, reports
and forms (collectively, the “Vasomedical Returns”) required to be filed with
any taxing authority by, or with respect to, Vasomedical and each affiliated,
combined, consolidated or unitary group of which Vasomedical is a member are
true, correct and complete and have been filed in accordance with all applicable
laws; (b) Vasomedical has timely paid all taxes shown as due and payable on the
Vasomedical Returns that have been so filed (other than taxes which are being
contested in good faith and for which adequate reserves are reflected on the
Vasomedical Balance Sheet) and, as of the time of filing, the Vasomedical
Returns correctly reflected the facts regarding the income, business, assets,
operations, activities and the status of Vasomedical; (c) Vasomedical has made
adequate provision in accordance with GAAP for all taxes payable by Vasomedical
for which no Vasomedical Return has yet been filed; (d) the charges, accruals
and reserves for taxes with respect to Vasomedical reflected on the Vasomedical
Balance Sheet are adequate under GAAP to cover the tax liabilities accruing
through the date thereof; (e) there is no action, suit, proceeding, audit or
claim now proposed or pending against or with respect to Vasomedical in respect
of any tax where there is a reasonable possibility of an adverse determination;
(f) Vasomedical is not and has not been a member of an affiliated, consolidated,
combined or unitary group other than one of which Vasomedical was the common
parent.


6.15  
Employee Benefit Plans.



Except as set forth in the Vasomedical SEC Filings, Vasomedical does not
maintain, nor has Vasomedical maintained in the past, any “employee benefit
plans” (as defined in Section 3(3) of ERISA, or any plans, programs, policies,
practices, arrangements or contracts (whether group or individual) providing for
payments, benefits or reimbursements to employees of Vasomedical, former
employees, their beneficiaries and dependents under which such employees, former
employees, their beneficiaries and dependents are covered through an employment
relationship with Vasomedical, any entity required to be aggregated in a
controlled group or affiliated service group with Vasomedical for purposes of
ERISA or the Code (including, without limitation, under Section 414(b), ( c),
(m) or (o) of the Code or Section 4001 of ERISA, at any relevant time (“Benefit
Plans”).


6.16  
Environmental Matters.



Except as set forth in the Vasomedical SEC Filings prior to the date hereof and
except as would not, individually or in the aggregate, have a Material Adverse
Effect on Vasomedical:


6.16.1  
no notice, notification, demand, request for information, citation, summons or
order has been received, no complaint has been filed, no penalty has been
assessed, and no investigation, action, claim, suit, proceeding or review is
pending or, to the knowledge of Vasomedical, is threatened by any governmental
entity or other person relating to or arising out of any Environmental Law;



6.16.2  
Vasomedical is and has been in compliance with all Environmental Laws and all
Environmental Permits; and



 
13

--------------------------------------------------------------------------------

 
6.16.3  
There are no liabilities of or relating to Vasomedical of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise
arising under or relating to any Environmental Law and there are no facts,
conditions, situations or set of circumstances which could reasonably be
expected to result in or be the basis for any such liability.



6.16.4  
The terms “Vasomedical” shall, for purposes of this Section, include any entity
which is, in whole or in part, a corporate predecessor of Vasomedical.



ARTICLE 7 - REPRESENTATION AND WARRANTIES OF FGE AND THE FGE SHAREHOLDERS
 
FGE and the FGE Shareholders, jointly and severally represent and warrant
(except that no FGE PJM Shareholder makes any representation as to GenTone and
its subsidiaries, and no FGE GenTone Shareholder makes any representation as to
PJM and its subsidiaries) except as otherwise set forth herein or in the FGE
Disclosure Schedule:


7.1
Existence and Power.



Each Operating Company and GenTone is a limited liability company duly formed,
validly existing and in good standing under the laws of the People’s Republic of
China and has all corporate power and authority and all Governmental Permits
required to carry on its business as now conducted.  Each of FGE and PJM is a
limited liability company duly formed, validly existing and in good standing
under the laws of the British Virgin Islands, and has all corporate power and
authority and all Governmental Permits required to carry on its business as now
conducted.
 
 
7.2           Certificate of Incorporation and By-laws; Minute Books.


The copies provided to Vasomedical by FGE of its certificate of formation and
operating agreement are true, correct and complete copies thereof, each as
amended to date.  The minute books of FGE contain true and complete records of
all meetings and consents in lieu of meetings of its Board of Directors (and any
committees thereof), or similar governing bodies, since the time of its
organization.  The ownership records of FGE are true, correct and complete.


7.3
Authorization.



The execution, delivery and performance by FGE of this Agreement and the other
Transaction Documents and the consummation by FGE of the transactions
contemplated hereby and thereby are within FGE’s powers and have been duly
authorized by all necessary corporate and shareholder action of FGE.   This
Agreement and each of the other Transaction Documents constitutes a valid and
binding agreement of FGE, enforceable against FGE in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally now or hereafter in effect and subject to the application of equitable
principles and the availability of equitable remedies. This Agreement and each
of the other Transaction Documents constitutes a valid and binding agreement of
each FGE Shareholder, enforceable against each such FGE Shareholder in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors’ rights generally now or hereafter in effect and subject to the
application of equitable principles and the availability of equitable remedies.
 
 
14

--------------------------------------------------------------------------------

 


7.4  
Governmental Authorization.



The execution, delivery and performance by FGE and  each FGE Shareholder of this
Agreement and the other Transaction Documents to be executed by FGE and the FGE
Shareholders and the consummation by FGE and the FGE Shareholders of the
transactions contemplated hereby or thereby involving FGE and the FGE
Shareholders require no action by or in respect of, or filing with, any
Governmental Authority and any other filings, approvals or authorizations which,
if not obtained, would not, individually or in the aggregate, have a material
adverse effect on FGE or materially impair the ability of FGE or any of the FGE
Shareholders to consummate the transactions contemplated by this Agreement or
any of the other Transaction Documents.


7.5  
Non-Contravention.



The execution, delivery and performance by FGE and the FGE Shareholders of this
Agreement and the other Transaction Documents and the consummation by the FGE
Shareholders of the Closing and the other transactions involving the FGE
Shareholders contemplated hereby or thereby do not and will not (a) violate the
formation documents of FGE, (b) violate any applicable law, rule, regulation,
judgment, injunction, order or decree, (c) require any consent or other action
by any Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of FGE or a
loss of any benefit to which FGE is entitled under any provision of any
agreement or other instrument binding upon FGE or any Operating Company or any
Governmental Permit or other similar authorization affecting, or relating in any
way to, the assets or business of FGE or any Operating Company, or (d) result
the creation or imposition of any Lien or Encumbrance on any asset of FGE or any
Operating Company except, in the case of clauses (b), (c) and (d), for such
matters as would not, individually or in the aggregate, have Material Adverse
Effect on FGE or any of the Operating Companies or materially impair the ability
of the FGE Shareholders to consummate the transactions contemplated by this
Agreement or any of the other Transaction Documents.


7.6  
Capitalization; Validity of Securities.



As of the date hereof, the authorized capital stock of FGE is fifty thousand
(50,000) shares, and as of the date hereof, two (2) shares are outstanding.  All
outstanding shares of capital stock of FGE have been duly authorized and validly
issued and are fully paid and non-assessable.  Except as set forth in this
Agreement, there are no outstanding (a) shares of capital stock or voting
securities of FGE, (b) securities of FGE convertible into or exercisable or
exchangeable for shares of capital stock or voting securities of FGE or (c)
options, restricted stock, other stock-based compensation awards or other rights
to acquire from FGE or other obligation of FGE to issue, any capital stock,
voting securities or securities convertible into or exercisable or exchangeable
for capital stock or voting securities of FGE. There are no outstanding
obligations of FGE to repurchase, redeem or otherwise acquire any securities
referred to in clauses (a), (b) or (c) above. The shares of FGE Common, when
transferred and delivered pursuant to the terms of this Agreement, will be duly
and validly issued, fully-paid, and non-assessable.  The assignments,
endorsements, stock powers and other instruments of transfer to be delivered by
each Seller to the Purchaser at the Closing will be sufficient to transfer such
Seller’s entire interest, legal and beneficial, in such shares of FGE
Common.  Each FGE Shareholder has full power and authority to transfer its
shares of FGE Common and upon transfer to the Purchaser of the instruments
representing such shares, Purchaser will receive good and marketable title to
such shares, free and clear of all Liens and Encumbrances.
 
 
15

--------------------------------------------------------------------------------

 


7.7  
Subsidiaries.



FGE does not as of the date hereof own, directly or indirectly, any capital
stock, equity or interest in any corporation, firm, partnership, joint venture
or other entity other than those of PJM, GenTone and the Operating Companies.


7.8  
Financial Statements; Absence of Certain Changes.



Schedule Section 7.8 includes an income statement and balance sheet for each of
the years 2009 and 2010 of LET (“LET Statements”).


Schedule Section 7.8 includes an income statement and balance sheet of BIOX for
each of the years 2009 and 2010 (“BIOX Statements”).


Schedule Section 7.8 includes an income statement and balance sheet of Litone
for each of the years 2009 and 2010 (“Litone Statements” and collectively with
the LET Statements and the BIOX Statements “the Existing Operating Company
Statements”). The Existing Operating Company Statements are complete and correct
in all material respects, fairly present the results of operations for the
operating companies for the periods involved, have been prepared in accordance
with generally accepted accounting principles consistently applied in the PRC
and have been expressed in United States dollars in conformity with prevailing
exchange rates for the periods involved.


Except as otherwise set forth in Schedule Section 7.8 and the FGE Disclosure
Schedule or required by the terms of this Agreement or any of the other
Transaction Documents, since December 31, 2010 (“FGE Balance Sheet Date”), the
business of FGE and its subsidiaries (including the Operating Companies) has
been conducted in the ordinary course consistent with past practices and there
has not been:


7.8.1  
any event, occurrence, development or state of circumstances or facts which
would, individually or in the aggregate, have a Material Adverse Effect on FGE,
or any of the Operating Companies;



 
16

--------------------------------------------------------------------------------

 
7.8.2  
any declaration, setting aside or payment of any dividend or other distribution
with respect to any shares of capital stock of FGE;



7.8.3  
any amendment of any material term of any outstanding security of FGE or any of
its subsidiaries;



7.8.4  
any incurrence, assumption or guarantee by FGE or any of its subsidiaries of any
material indebtedness for borrowed money other than in the ordinary course and
in amounts and on terms consistent with past practices;



7.8.5  
any creation or other incurrence by FGE or any of its subsidiaries of any Lien
or Encumbrance on any material asset other than in the ordinary course
consistent with past practices;



7.8.6  
any making of any material loan, advance or capital contributions to or
investment in any person other than loans, advances or capital contributions
made in the ordinary course consistent with past practices;



7.8.7  
any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the business or assets of FGE or any of its subsidiaries
which would, individually or in the aggregate, have a Material Adverse Effect on
FGE, or any of the Operating Companies;



7.8.8  
any transaction or commitment made, or any contract or agreement entered into,
by FGE or any of its subsidiaries relating to its assets or business (including
the acquisition or disposition of any assets) or any relinquishment by FGE or
any of its subsidiaries of any contract or other right, in either case, material
to FGE and its subsidiaries, taken as a whole, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;



7.8.9  
any (i) grant of any severance or termination pay to any current or former
director, officer or employee of FGE or any of its subsidiaries, (ii) increase
in benefits payable under any existing severance or termination pay policies or
employment agreements, (iii) entering into of any employment, deferred
compensation or other similar agreement (or any amendment to any such existing
agreement) with any current or former director, officer or employee of the
Vasomedical or any of its subsidiaries, (iv) establishment, adoption or
amendment (except as required by applicable law) of any collective bargaining,
bonus, profit sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any current or former director, officer or employee of FGE
or any of its subsidiaries, or (v) increase in compensation, bonus or other
benefits payable or otherwise made available to any current or former director,
officer or employee of FGE or any of its subsidiaries; or



7.8.10  
any material dispute or, with any officer, director or employee of FGE or any
subsidiary; or any tax election or any settlement or compromise of any tax
liability, in either case that is material to FGE and its subsidiaries, taken as
a whole.

 
 
 
17

--------------------------------------------------------------------------------

 
7.9  
No Undisclosed Material Liabilities.

 
 
As of the date hereof, there are no liabilities of FGE or any of its
subsidiaries including the Operating Companies of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than:


7.9.1  
liabilities or obligations provided for in the Existing Operating Company
Statements or disclosed in the notes thereto;



7.9.2  
other liabilities or obligations, which would not, individually or in the
aggregate, have a Material Adverse Effect on FGE, or any subsidiary;



7.9.3  
liabilities or obligations under this Agreement; and



7.9.4  
liabilities or obligations described in this Agreement or in Section 7.9 of the
FGE Disclosure Schedule.



7.10  
Compliance with Laws and Court Orders.



FGE and each of its subsidiaries, including the Operating Companies, is and has
been in compliance with, and to the best knowledge of FGE and the FGE
Shareholders, is not under investigation with respect to and has not been
threatened to be charged with or given notice of any violation of, any
applicable law, rule, regulation, judgment, injunction, order or decree, except
for such matters as would not, individually or in the aggregate, have a Material
Adverse Effect on FGE, or any subsidiary.


7.11  
Litigation.



There is no claim, dispute, action, suit, proceeding or investigation pending
or, to the knowledge of FGE and the FGE Shareholders, threatened, against or
affecting the business of FGE or any Operating Company, or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of FGE, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the 12 month period  preceding
the date hereof; (b) there is no outstanding judgment, order, writ, ruling,
injunction, stipulation or decree of any court, arbitrator or federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality, against or materially affecting the business of FGE or any
Operating Company; and (c)  FGE and each Operating Company has not received any
written or verbal inquiry from any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality concerning
the possible violation of any law, rule or regulation or any matter disclosed in
respect of its business.
 
 
 
18

--------------------------------------------------------------------------------

 
7.12  
Finder’s Fee.



There is no investment banker, broker, finder or other intermediary which has
been retained by or is authorized to act on behalf of FGE or any of its
subsidiaries (including the Operating Companies) who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.


7.13  
Taxes.



Except as would not, individually or in the aggregate, have a Material Adverse
Effect on FGE or any Operating Company, (a) all tax returns, statements, reports
and forms (collectively, the “FGE Returns”) required to be filed with any taxing
authority by, or with respect to, FGE and its subsidiaries (including the
Operating Companies) and each affiliated, combined, consolidated or unitary
group of which FGE is a member are true, correct and complete and have been
filed in accordance with all applicable laws; (b) FGE and its subsidiaries have
timely paid all taxes shown as due and payable on the FGE Returns that have been
so filed (other than taxes which are being contested in good faith and for which
adequate reserves are reflected on the Existing Operating Company Statements)
and, as of the time of filing, the FGE Returns correctly reflected the facts
regarding the income, business, assets, operations, activities and the status of
FGE and its subsidiaries; (c) the charges, accruals and reserves for taxes with
respect to FGE and its subsidiaries reflected on the Existing Operating Company
Statements are adequate to cover the tax liabilities accruing through the date
thereof; and (d) there is no action, suit, proceeding, audit or claim now
proposed or pending against or with respect to FGE or any of its subsidiaries
(including the Operating Companies) in respect of any tax where there is a
reasonable possibility of an adverse determination.


7.14  
Employee Benefit Plans.



Except for withholding and match requirements under applicable laws and
regulations, FGE and the Operating Companies do not maintain, nor has FGE or any
Operating Company maintained in the past, any “employee benefit plans”, or any
plans, programs, policies, practices, arrangements or contracts (whether group
or individual) providing for payments, benefits or reimbursements to employees
of FGE or any Operating Company, former employees, their beneficiaries and
dependents under which such employees, former employees, their beneficiaries and
dependents are covered through an employment relationship with FGE or any
Operating Company, any entity required to be aggregated in a controlled group or
affiliated service group.


7.15  
Environmental Matters.



Except as would not, individually or in the aggregate, have a Material Adverse
Effect on FGE or any Operating Company: (a) no notice, notification, demand,
request for information, citation, summons or order has been received, no
complaint has been filed, no penalty has been assessed, and no investigation,
action, claim, suit, proceeding or review is pending or, to the knowledge of
FGE, is threatened by any governmental entity or other person relating to or
arising out of any Environmental Law; and (b) there are no liabilities of or
relating to FGE or any of its subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise arising
under or relating to any Environmental Law and there are no facts, conditions,
situations or set of circumstances which could reasonably be expected to result
in or be the basis for any such liability.
 
 
 
19

--------------------------------------------------------------------------------

 
 
7.16 Intellectual Property.
 
Schedule Section 7.16 hereto sets forth a true and complete list of all (i)
Trademarks, (ii) Patent Rights, (iii) Copyrights, and (iv) License Rights held
by FGE or any of its subsidiaries, including the Operating Companies.  All
Trademarks, Patent Rights, Copyrights, License Rights and Trade Secrets of FGE
that are owned by FGE or the Operating Companies are owned free and clear of any
and all licenses, liens, claims, security interests, charges or other
encumbrances or restrictions of any kind, except as reflected on Schedule
Section 7.16, and no licenses for the use of any of such rights have been
granted by FGE or any subsidiary to any third parties, except as reflected in
Schedule Section 7.16 attached hereto.  All of such rights are valid,
enforceable and in good standing and are reasonably sufficient and appropriate
for the conduct of the business of FGE or any of its subsidiaries, including the
Operating Companies as currently and proposed to be conducted.  The consummation
of the other transactions contemplated hereby will not adversely affect any
rights of FGE or any of its subsidiaries, including the Operating Companies in
the Intellectual Property of FGE or any of its subsidiaries, including the
Operating Companies.  To the knowledge of FGE and the Operating Companies, the
operation of FGE and the Operating Companies does not infringe in any way on or
conflict with any registered or unregistered patent, trademark, trade name,
copyright, trade secret, contract, license or other right, of any person, and
FGE and the Operating Companies do not license any such right from others except
as set forth on Schedule Section 7.16.  No claim is pending or to the knowledge
of FGE and the FGE Shareholders, threatened or has been made within the past
five (5) years, to the effect that any such infringement or conflict has
occurred.  No other Intellectual Property, other than the Intellectual Property
owned or licensed by the Operating Companies, is required by their business as
conducted prior to the date hereof.  No Operating Company has any knowledge of
any infringement by any third parties upon any of the Intellectual Property of
such Operating Company.
 
7.17  
Beneficial Ownership of FGE Shareholders.



The FGE Shareholder owns, in the aggregate, 100% of the shares of FGE Common
issued and outstanding on the date hereof.  The FGE Shareholders shall not
offer, sell, transfer, pledge, assign or otherwise dispose of any of their
shares of FGE Common or securities convertible into or exchangeable for FGE
Common from the date hereof until the earlier of (a) termination of this
Agreement and (b) effectuation of the Closing and related transactions.


7.18  
Investment Representations.



7.18.1  
Each FGE Shareholder will be acquiring Vasomedical Purchase Shares and any other
Vasomedical Transaction Securities for investment for such Shareholder’s own
account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof.

 
 
20

--------------------------------------------------------------------------------

 

 
7.18.2  
Each FGE Shareholder is a citizen and resident of a country other than the
United States.



7.18.3  
Each FGE Shareholder understands, that the offer and sale of the Vasomedical
Purchase Shares and any other Vasomedical Transaction Securities have not been
and will not be registered under the Securities Act on the ground that the sale
and the issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Regulation S thereunder thereof, and that
Vasomedical’s reliance on such exemption is predicated on such Seller’s
representations set forth in Sections 7.18.1 and 7.18.2 hereof.



7.18.4  
Each FGE Shareholder acknowledges that such Person can bear the economic risk of
an investment in the Vasomedical Purchase Shares and other Vasomedical
Transaction Securities.



ARTICLE 8 - COVENANTS OF VASOMEDICAL PENDING CLOSING.
 
Vasomedical covenants that, except as otherwise provided in this Agreement, from
the date hereof until the first to occur of the Closing Date and the Termination
Date:


8.1
Preservation.



 
Vasomedical shall:



8.1.1  
maintain its corporate existence in good standing; and



8.1.2    preserve intact in all material respects its business organization,
preserve its goodwill, exercise reasonable efforts to keep available the
services of  Vasomedical’s current officers and employees, to preserve the
goodwill of those  having business relations with Vasomedical, and perform all
contracts to which Vasomedical is a party.


8.2  
Reservation of Shares of Vasomedical Common.



Prior to the Closing, Vasomedical shall have reserved for issuance pursuant to
this Agreement the number of shares of Vasomedical Common sufficient to meet all
of Vasomedical’s obligations hereunder.


ARTICLE 9 - COVENANTS OF FGE AND FGE SHAREHOLDERS PENDING CLOSING.
 
FGE and the FGE Shareholders, as applicable, covenant and agree that except as
otherwise provided in this Agreement, from the date hereof until the first to
occur of the Closing Date and the Termination Date:


 
21

--------------------------------------------------------------------------------

 
9.1
Preservation.



FGE shall and the FGE Shareholders shall cause FGE to:


9.1.1  
maintain its corporate existence and that of its subsidiaries in good standing;



9.1.2  
cause each Operating Company to preserve intact in all material respects its
business organization, preserve its goodwill, exercise reasonable efforts to
keep available the services of its current employees and managers all contracts
to which each Operating Company is or becomes a party;



9.1.3  
maintain in effect all of its currently existing insurance coverage, if any, or
substantially equivalent insurance coverage; and



9.1.4  
notify Purchaser immediately of any litigation or other proceeding in which any
of the Operating Companies, FGE or any of their executive officers or managers
is named as a defendant or respondent.



9.2  
Negative Covenants.



FGE shall not, and the FGE Shareholders agree they shall not, except as
contemplated by this Agreement or as may be necessary to effect the transactions
contemplated by this Agreement, do or propose to do or vote their shares of FGE
Common Shares or otherwise consent to any of the following:


9.2.1  
amend or otherwise modify FGE’s governing documents;



9.2.2  
issue, sell, dispose of or subject to any Lien or Encumbrance or authorize the
issuance, sale, disposition, or imposition of any Lien or Encumbrance on, or
grant or issue any option, warrant or other right to acquire, or make any
agreement with respect to, any shares of any class of capital stock of FGE or
any security convertible into or exercisable for any such securities, or alter
any of the terms of any outstanding security or make any change in its
authorized or outstanding  capital stock or its capitalization, whether by
reason of any reclassification, recapitalization, stock split, combination,
exchange or readjustment of shares, any stock dividend or otherwise, or permit
the exercise of any outstanding options;



9.2.3  
declare, set aside, make or pay any dividend or other distribution to any FGE
Shareholder in respect of any class of capital stock of FGE;



9.2.4  
as to FGE and each Operating Company, redeem, purchase or otherwise acquire any
of its outstanding securities;



9.2.5  
increase the compensation or other remuneration or benefits payable or to become
payable to any director or executive officer of FGE or an Operating Company, or
increase the compensation or other remuneration of benefits payable or to become
payable to any other employee or consultant or agent of FGE or an Operating
Company, except pursuant to existing agreements;



 
22

--------------------------------------------------------------------------------

 
9.2.6  
adopt or, except as required by applicable law, amend or make any unscheduled
contribution to any employee benefit plan for or with employees, or hire any
employees as to FGE and each Operating Company;



9.2.7  
terminate or modify any contract, other than in the ordinary course of business
consistent with past practice, except for any termination upon the expiration of
any contract prior to the earlier of the Closing Date or Termination Date in
accordance with the terms of such contract as to FGE and each Operating Company;



9.2.8  
as to FGE and each Operating Company, create, incur, assume or otherwise become
liable for any indebtedness in an aggregate amount in excess of seventy-five
thousand dollars ($75,000), other than indebtedness incurred in the ordinary
course of business consistent with past practices;



9.2.9  
cancel, compromise, release or waive any material receivable, claim or right
of  FGE or any Operating Company;



9.2.10  
as to FGE and each Operating Company, adopt accounting principles or practices
other than as required by GAAP or SEC accounting rules or as may be recommended
by FGE’s auditors;



9.2.11  
permit FGE or any subsidiary including any Operating Company to make any loan or
advance to any person or acquire any capital stock or other securities, or
ownership interest in or any material amount of assets, of any other business
enterprise, or make any material capital investment or expenditure or capital
improvement other than in the ordinary course of business, consistent with past
practice;



9.2.12  
adopt any plan of dissolution or liquidation as to FGE or any subsidiary
including any Operating Companies;



9.2.13  
settle or compromise any Tax liability or agree to the extension of any statute
of limitations as to FGE or any subsidiary including any Operating Companies;



9.2.14  
take any action that would render any of the representations or warranties of
FGE contained in this Agreement misleading, untrue or incorrect in any material
respect (subject to any limitations on materiality set forth herein), or cause
FGE or any FGE Shareholder to breach or fail to satisfy or comply with any
covenant, condition or agreement of FGE or any FGE Shareholder contained herein
or in any of the other Transaction Documents in any material respect.

 
 
9.3  
Access and Information.



FGE shall comply with the provisions of Section 4.1.


 
23

--------------------------------------------------------------------------------

 
ARTICLE 10 - CERTAIN COVENANTS OF THE PARTIES PENDING AND FOLLOWING CLOSING
 
 
10.1           Covenants of FGE Shareholders


Each FGE Shareholder acknowledges and agrees that except for the transfer of
securities contemplated by this Agreement, such Shareholders may not offer,
sell, transfer, pledge, assign, hypothecate or otherwise dispose of their
respective securities of FGE (whether held on the date hereof or acquired at any
time from the date hereof through the Closing Date) until the transfer shall
have been effected.


10.2  
Initial 8-K.



Upon execution and delivery of this Agreement,  if required, Vasomedical shall
prepare and cause its counsel to prepare and  provide to the FGE Shareholders
and their counsel for review, a Current Report on Form 8-K for filing with the
SEC with respect to such execution and delivery (the “Initial 8-K”). FGE
Shareholders and their counsel shall provide Vasomedical and its counsel with
any comments on the Initial 8-K no later than one business day prior to the due
date for filing same with the SEC, provided that the FGE Shareholders and their
counsel shall have received a draft of same no later than three (3) business
days prior to such due date.  FGE and the FGE Shareholders shall provide
Vasomedical with such information as Vasomedical may reasonably request in
connection with the preparation of the Initial 8-K.


10.3  
Confidentiality.



Each of the parties covenants and agrees to keep confidential any and all
material non-public information which it has heretofore obtained or shall
hereafter obtain, directly or indirectly, from Vasomedical or FGE pursuant to
this Agreement or otherwise, and agrees to use the same only for the purposes of
this Agreement but without disclosing the same to any party except as provided
below, without Vasomedical’s prior written consent; provided that the terms of
this Section 10.3 shall not extend to any such information that: (a) is already
publicly known; (b) has become publicly known without any fault of the
disclosing party or anyone to whom FGE or Vasomedical has made disclosure in
compliance with the terms of this Section 10.3; or ( c)  is required to be
disclosed to any Governmental Authority as a result of operation of law,
regulation, or court order; provided, however, that party wishing to make any
disclosure pursuant to this clause ( c)  shall have first given prompt written
notice, if permitted, of such requirement to FGE and Vasomedical and cooperates
with Vasomedical and FGE to restrict such disclosure and/or obtain confidential
treatment thereof.  The foregoing notwithstanding, each of FGE and Vasomedical
may disclose such information to its Affiliates and its directors, officers and
employees and representatives or the directors, officers, employees and
representatives of any of its Affiliates that have a need to know such
information (collectively, the “FGE Parties” and the “Vasomedical Parties,”
respectively); provided that FGE or Vasomedical, as the case may be, informs
such Persons of the restrictions set forth in this Section 10.3 with respect to
such information and such Persons agree to comply with the provisions of this
Section 10.3.  Each of FGE and Vasomedical further agrees to give prompt notice
to the other of any disclosure made by any of the FGE Parties or the Vasomedical
Parties, respectively, in breach of this Section 10.3, to the extent FGE or
Vasomedical, respectively, has knowledge of such disclosure; provided that FGE
or Vasomedical, respectively, shall have no liability for losses incurred by the
other party or any of its Affiliates or their respective officers, directors,
stockholders, employees, or representatives solely as the result of the failure
by Vasomedical or FGE, respectively, following its actual receipt of notice from
FGE or Vasomedical, respectively, of disclosure of information in breach of this
Agreement, to make prompt public disclosure of the information so disclosed.


 
24

--------------------------------------------------------------------------------

 
10.4  
Standstill Agreement.                                           



Except as otherwise provided in this Agreement, the parties agree that the
following affirmative and negative covenants apply between the date hereof and
the first to occur of (a) the Closing Date and (b) termination of this Agreement
(the “Standstill Agreement”):


10.4.1  
Except for discussions with Vasomedical and the Purchaser, neither FGE nor any
of the FGE Shareholders shall discuss or negotiate with any other Person, or
entertain or consider any inquiries, or proposals relating to any the possible
issuance of any capital stock or other securities of FGE or FGE’s acquisition by
another Person, whether through an exchange of securities, stock or asset
acquisition, merger, consolidation or otherwise; and FGE shall, and the FGE
Shareholders shall cause FGE and the subsidiaries including the Operating
Companies to, conduct business only in the ordinary course.



10.5  
Notification as to Certain Events.



Each party shall promptly notify the others of (a) the occurrence or
non-occurrence of any fact or event of which such party has knowledge that would
be reasonably likely (I) to cause any representation or warranty of such party
contained in this Agreement to be untrue or incorrect in any material respect at
any time from the date hereof to the Closing or (ii) to cause any covenant,
condition or agreement of such party in this Agreement not to be complied with
or satisfied in any material respect and (b) any failure of such party to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder in any material respect; provided, however, that no
such notification shall affect any of the representations or warranties of such
party, or the right of the other party to rely thereon, or the conditions to the
obligations of the parties, or the remedies available hereunder, except as
otherwise provided in Section 10.5. The parties shall give prompt notice to the
other parties of any notice or other communication from any third Person
alleging that the consent of such third Person is or may be required in
connection with the transactions contemplated by this Agreement.


10.6  
Reasonable Efforts; Further Action.



Upon the terms and subject to the conditions contained herein, each of the
parties hereto shall use its reasonable efforts (exercised diligently and in
good faith) to take, or cause to be taken, all actions and to do, or cause to be
done, all other things reasonably necessary, proper or advisable to consummate
and make effective as promptly as practicable the transactions contemplated by
this Agreement, to obtain in a timely manner all necessary authorizations and
approvals and to effect all necessary registrations and filings, and otherwise
to satisfy or cause to be satisfied all conditions precedent to its obligations
under this Agreement.
 

 
 
25

--------------------------------------------------------------------------------

 
10.7 Closing Report.


Prior to Closing, Vasomedical shall prepare and cause its counsel to prepare
and  provide to FGE Shareholders and their counsel for review, a Current Report
on Form 8-K for filing with the SEC with respect to the consummation of the
transactions contemplated by this Agreement (the “Closing Report”).  FGE and its
counsel shall provide Vasomedical and its counsel with any comments on the draft
of the Closing Report no later than three (3) business days prior to the due
date for filing same with the SEC, provided that FGE  and its counsel shall have
received a draft of same no later than five (5) business days prior to such due
date.  FGE Shareholders and FGE shall provide Vasomedical with such information
as Vasomedical may reasonably request in connection with the preparation of the
Closing Report.  FGE and Vasomedical shall, and shall cause their respective
auditors to, cooperate in the preparation of the financial statements required
to be filed with or as an amendment to the Closing Report (the “Exchange
Financial Statements”).


10.8  
Additional Filings.



The parties shall cooperate with respect to all other filings, applications and
notices required to be submitted to any Governmental Authorities and other
Persons, or necessary or proper to carry out the transactions contemplated by
any of the Transaction Documents.


10.9  
Lock-Up.



Each FGE Shareholder agrees not to offer, sell, transfer, assign pledge,
hypothecate or otherwise dispose of (a) the Vasomedical Purchase Shares and
Purchase Warrants such shareholder receives in the Closing for a period
commencing on the date on which such holder receives such securities at the
Closing and continuing until the first anniversary of the Closing Date; and (b)
any Vasomedical Performance Shares such shareholder receives in 2012 for a
period commencing on a date on which such Shareholder receives such securities
and continuing until the first anniversary of its receipt (the “Lock-Up”).


ARTICLE 11 - DELIVERIES AT CLOSING
 
11.1
Vasomedical Deliveries.  Vasomedical shall deliver to FGE and the FGE
Shareholders at the Closing:



11.1.1  
certificates representing the Vasomedical Purchase Shares and the Vasomedical
Warrant for transfer;



11.1.2  
a certificate of an executive officer of Vasomedical certifying that the
representations and warranties of Vasomedical contained in this Agreement are
true and correct on the Closing Date (except those representations and
warranties which by their terms refer to another date or dates) and that
Vasomedical has satisfied all of the conditions to Closing which it is required
to satisfy pursuant to this Agreement;



 
26

--------------------------------------------------------------------------------

 
11.1.3  
a copy of a certificate of good standing for Vasomedical issued not more than
five (5) days prior to Closing by the Delaware Secretary of State; and



11.1.4  
a certificate of the Secretary of Vasomedical certifying as to the incumbency
and signatures of the officer of Vasomedical executing and delivering documents
at Closing, and that attached to such certificate are true and correct copies of
the Vasomedical Board Approval.



11.2  
FGE Deliveries.



FGE and the FGE Shareholders shall deliver to Vasomedical and the Purchaser at
Closing:


11.2.1  
certificates representing their shares of FGE Common or other evidence of
issuance and ownership thereof duly endorsed for transfer;



11.2.2  
certificate of each FGE shareholder as to his status as a foreign citizen in
compliance with  Regulation S requirements;



11.2.3  
a certificate of an executive officer of FGE certifying that the representations
and warranties of FGE contained in this Agreement are true and correct on the
Closing Date (except those representations and warranties which by their terms
refer to another date or dates) and that FGE has satisfied all of the conditions
to Closing which it is required to satisfy pursuant to this Agreement;



11.2.4  
a copy of a certificate of incumbency confirming good standing of FGE, or a
similar document, issued not more than ten (10) days prior to Closing by the
Registered Agent of FGE; and



11.2.5  
a certificate of the Secretary of FGE certifying as to the incumbency and
signatures of the officers of FGE executing and delivering documents at Closing,
and that attached to such certificate are true and correct copies of the
certificates of formation and operating agreement of FGE and Operating
Companies, each as amended to the Closing Date.



ARTICLE 12 - CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES
 
12.1           Conditions Precedent to Obligations of All Parties.


The obligations of the parties to consummate the Closing and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions:



 12.1.1
All required approvals of or consents to this Agreement by any Governmental
Authority applicable to Vasomedical and the Purchaser acquiring the FGE
Shares  shall have been obtained which may be legally obtained on or before the
Closing Date.



 
27

--------------------------------------------------------------------------------

 
12.2  
Conditions Precedent to Obligations of Vasomedical and Purchaser.



The obligations of Vasomedical and Purchaser to consummate the Closing and the
other transactions contemplated hereby are subject to the satisfaction of the
following conditions:




 
12.2.1
Each of FGE and the FGE Shareholders shall have performed, in all material
respects, all of their respective obligations under this Agreement required to
be performed by it or them prior to the Closing Date;



12.2.2  
the respective representations and warranties of FGE and the FGE Shareholders
contained in this Agreement and in any certificate or other writing delivered by
FGE or any such FGE Shareholder pursuant to this Agreement shall be true at and
as of the Closing Date as if made at and as of such time, except to the extent
that particular representations or warranties are made as of other specified
date or dates, in which event, they shall be true as of such other date or
dates, respectively, and Vasomedical shall have received a certificate signed by
an executive officer of FGE and by the FGE Shareholders to the foregoing effect;



 
12.2.3
Vasomedical and the Purchaser shall have received an opinion of counsel in the
British Virgin Islands satisfactory to Vasomedical and the Purchaser with
respect to such matters of British Virgin Islands law as they shall request
pertaining to FGE and the acquisition of the FGE Shares;



12.2.4  
Vasomedical and the Purchaser shall have received an opinion of counsel in
the  PRC with respect to such matters of PRC law as they shall request
pertaining to the ownership and operations of the FGE subsidiaries including
Operating Companies (including, without limitation, the effectiveness of the
agreement providing GenTone with control of each of BIOX and Litone) and the
absence of any action required in the PRC (other that action already taken by
Vasomedical) as a consequence of Vasomedical and the Purchaser acquiring through
ownership of FGE, control of the Operating Companies and such other matters as
they may request;



12.2.5  
Vasomedical and the Purchaser shall each be satisfied, in its sole judgment,
that the consolidated financial statements of FGE for 2009, 2010 and 2011 are
auditable so as to be in compliance with generally accepted accounting
principles of the United States consistently applied (“GAAP”).



12.2.6  
Vasomedical and the Purchaser shall have received confirmation of the authority
and genuineness of signatures of each of the FGE Shareholders; and



12.2.7  
Vasomedical or FGE shall have entered into written employment agreements
satisfactory to Vasomedical and Purchaser with the persons set forth on Schedule
12.2.7.



 
28

--------------------------------------------------------------------------------

 
12.2.8  
There shall have not occurred any material adverse changes in the business or
financial condition of FGE or any subsidiary including an Operating Company
between the date hereof and the Closing Date.



12.3  
Conditions to Obligations of FGE and the FGE Shareholders.



The obligations of FGE and the FGE Shareholders to consummate the Closing and
the other transactions contemplated hereby are subject to the satisfaction of
the following conditions, any of which may be waived by FGE and the FGE
Shareholders:


12.3.1  
Each of Vasomedical and the Purchaser shall have performed, in all material
respects, all of their respective obligations under this Agreement required to
be performed by it at or prior to the Closing or the Closing Date;



12.3.2  
the respective representations and warranties of Vasomedical and the Purchaser
contained in this Agreement and in any certificate or other writing delivered by
Vasomedical or the Purchaser to FGE Shareholders pursuant to this Agreement
shall be true at and as of the Closing Date as if made at and as of such time,
except to the extent that particular representations or warranties are made as
of other specified date or dates, in which event, they shall be true as of such
other date or dates, respectively, and the FGE Shareholders shall have received
a certificate signed by an executive officer of Vasomedical  to the foregoing
effect;



12.3.3  
there shall have occurred no Material Adverse Changes in the business or
financial condition of Vasomedical between the date hereof and the Closing Date.



ARTICLE 13 -TERMINATION
 
13.1           Right to Terminate.


This Agreement may be terminated prior to Closing, and the contemplated
transactions abandoned at any time prior to the Closing Date without liability
to either party, except as specified below in this Section 13.1.1:


13.1.1  
by mutual written agreement of Vasomedical and FGE;



13.1.2  
in the event Vasomedical’s due diligence review discloses information which in
Vasomedical’s sole judgment makes it not advantageous to engage in the
contemplated transactions;



13.1.3  
by Vasomedical or any FGE Shareholder if (a) any provision of any applicable law
or regulation prohibits the consummation of the Closing, or (b) any judgment,
injunction, order or decree of a court of competent jurisdiction that prohibits
the consummation of the Closing is entered and shall have become final and
non-appealable, provided that the party seeking to terminate this Agreement
pursuant to the foregoing provisions of paragraph (b) of this Section 13.1.3
shall have used its reasonable best efforts to remove any such injunction, order
or decree.

 

 
 
29

--------------------------------------------------------------------------------

 
13.1.4  
by Vasomedical if: (i) any of the conditions precedent to the obligations of
Vasomedical set forth in Section 12.2 hereof shall not have been satisfied in
any material respect by the Closing Date or any other date prior to the Closing
provided herein for satisfaction thereof; or (ii) if, on or prior to the Closing
Date, the due diligence review by Vasomedical or its representatives of the
books and records of FGE and the Operating Companies reveals a material breach
of any of the representations and warranties of FGE or any FGE Shareholder
contained herein or in any certificate delivered pursuant to this Agreement
or there is any material adverse change in the financial condition or results of
operations of FGE or any subsidiary including each Operating Company, unless
such change is reflected herein or in the FGE Disclosure Schedule.



13.1.5  
by any FGE Shareholder (i) if any of the conditions to the obligations of the
FGE Shareholders set forth in Section 12.3  hereof shall not have been satisfied
in any material respect by the Closing Date or any other date prior to the
Closing provided herein for satisfaction thereof; or  (ii) if, on or prior to
the Closing Date, the due diligence review by the FGE Shareholders or its
representatives of Vasomedical’s books and records reveals a material breach of
any of the representations and warranties of Vasomedical contained herein or in
any certificate delivered pursuant to this Agreement or there is any material
adverse change in the business or financial condition or results of operations
of Vasomedical from those as presented in the Vasomedical  Annual Report and the
Vasomedical 10-Q for the period ended February 28, 2011.



13.1.6  
By Vasomedical or any FGE Shareholder if the Closing has not occurred by August
31, 2011.



13.2           Termination Notice; Termination Date.


Any party may exercise its right under this Section 13 to terminate this
Agreement by giving notice thereof in writing to each of the other parties (the
“Termination Notice”). This Agreement shall terminate on the date on which the
first Termination Notice shall have been given by a FGE Shareholder or
Vasomedical pursuant to Section 13.1 (the “Termination Date”).


13.3  
Effects of Termination.



In the event of termination of this Agreement pursuant to this Section 13
(“Termination”), each of the parties hereby expressly waive their rights to
recover all other damages, fees, costs, and expenses, including incidental,
consequential and punitive damages, from any of the other parties as a result of
any termination of this Agreement; provided, however, that:  If either FGE or
Vasomedical terminates this Agreement in bad faith, the non-terminating party
shall be entitled to recover reasonable attorneys’ and auditors’ fees, costs and
expenses expended in connection with the Closing.  Effective as of the
Termination Date, this Agreement shall forthwith become void and of no further
force or effect, except for (i) the obligations set forth in this Section 13.3;
and (ii) the obligations of confidentiality set forth in Section 10.3 hereof,
which shall survive termination of this Agreement.
 
 
 
30

--------------------------------------------------------------------------------

 
ARTICLE 14 - NATURE AND SURVIVAL OF REPRESENTATIONS
 
All representations, warranties and covenants of the parties contained herein or
in any certificate or other instrument delivered by or on behalf of any of the
parties pursuant hereto, or in connection with the transactions contemplated
hereby, shall be deemed representations and warranties by such party,
respectively, and shall survive the Closing for a period of three (3) years, and
the covenants of the parties hereto shall survive the Closing for a period of
three (3) years.


ARTICLE 15 - INDEMNIFICATION
 
 
15.1
General.

 
From and after the Closing, the parties shall indemnify each other as provided
in this Section 15.  For the purposes of this Section 15, all representations
and warranties in this Agreement made by any party to this Agreement, shall be
deemed to have been made at and as of the Closing.
 
 
15.2  
FGE Shareholder’s Indemnification Obligations.

 
Each FGE Shareholder shall indemnify and hold harmless Vasomedical the
Purchaser, its Affiliates and their respective officers, directors,
shareholders, members, managers, successors and permitted assigns (each a
“Purchaser Indemnitee” and collectively, the “Purchaser Indemnitees”) from and
against all Damages sustained or incurred by any Purchaser Indemnitee as a
result of or arising out of or by virtue of:
 
15.2.1           any inaccuracy in or breach of any representation or warranty
made by each FGE Shareholder or FGE herein or in any Transaction Document
delivered to Vasomedical or Purchaser in connection herewith;
 
15.2.2           any breach of, or failure to comply with, any of the covenants
or obligations under this Agreement or any other Transaction Document to be
performed by a FGE Shareholder or FGE (including, without limitation, its
obligations under this Section 15);
 
 
15.3  
Limitation on FGE’s Shareholder Indemnification Obligations.

 
15.3.1           No FGE Shareholder shall be liable to the Purchaser Indemnitees
with respect to any claims for indemnification under Section 15.2 unless the
aggregate amount of Damages is in excess of fifty thousand dollars ($50,000)
(the “Indemnification Threshold”).  Once the Indemnification Threshold has been
met, FGE Shareholders shall then be liable for all Claims in excess of the
Indemnification Threshold excluding such Claims as were aggregated to reach the
Indemnification Threshold.
 
 
15.3.2           The maximum amount for which any FGE Shareholder shall be
liable to the Purchaser Indemnitees under this Agreement for indemnification
Claims under this Section 15 is one hundred percent (100%) of the Purchase Price
paid or to be paid to such FGE Shareholder (the “Indemnification Limit”).
 
 
31

--------------------------------------------------------------------------------

 
15.3.3           Each FGE Shareholder’s representations and warranties, and each
FGE Shareholder’s obligation to indemnify the Purchaser Indemnitees under
Section 15.2, shall survive the Closing and will remain in effect until the date
that is three (3) years after the Closing Date with respect to any failure on
the part of FGE or FGE Shareholders to perform any covenants or agreements set
forth herein, or any breach by FGE or any FGE Shareholder of any of the
representations and warranties made in Section 7.  Notwithstanding the
foregoing, an FGE Shareholder’s representations, warranties and obligation to
indemnify the Purchaser Indemnitees under Section 15.2 with respect to any
pending Claim for indemnification shall survive and remain in effect until such
pending Claim is finally resolved.
 
 
15.4  
Vasomedical’s Indemnification Obligations.

 
Vasomedical shall indemnify, and hold harmless each FGE Shareholder and its
successors and assigns (“Seller Indemnitees”) from and against and from all
Damages sustained or incurred by any Seller Indemnitee as a result of or arising
out of or by virtue of:
 
 
15.4.1
any inaccuracy in or Breach of any representation and warranty made by
Vasomedical or Purchaser to an FGE Shareholder herein or in any Transaction
Document delivered to Seller in connection herewith; or

 
 
15.4.2
any Breach by Vasomedical or Purchaser of, or failure by Vasomedical or
Purchaser to comply with, any of the covenants or obligations under this
Agreement or in any Transaction Document to be performed by Vasomedical or
Purchaser (including, without limitation, its obligations under this Section
15).

 
 
15.5  
Limitations on Vasomedical’s Indemnification Obligations.

 
 
15.5.1
Vasomedical shall not be liable to Seller Indemnitees with respect to any Claim
for indemnification under Section 15 unless the aggregate amount of Damages is
in excess of the Indemnification Threshold.  Once the Indemnification Threshold
has been met, Vasomedical shall then be liable for all Claims in excess of the
Indemnification Threshold excluding such Claims as were aggregated to reach the
Indemnification Threshold.

 
 
15.5.2
The maximum amount for which Vasomedical shall be liable to Seller Indemnitees
under this Agreement is the Indemnification Limit.

 
 
15.5.3
Vasomedical’s representations and warranties, and Vasomedical’s obligation to
indemnify Seller Indemnitees under Section 15.4, shall survive the Closing and
will remain in effect until the date that is two (2) years after the Closing
Date.  Notwithstanding the foregoing, Vasomedical’s representations, warranties
and obligation to indemnify Seller Indemnitees under Section 15.4 with respect
to any pending Claim for indemnification shall survive and remain in effect
until such pending Claim is finally resolved.

 
 
32

--------------------------------------------------------------------------------

 
 
15.6  
Cooperation.

 
Subject to the provisions of Section 15.7, the Indemnifying Party shall have the
right, at its own expense, to participate in the defense of any Third Party
Claim, and if said right is exercised, the parties shall cooperate in the
investigation and defense of said Third Party Claim.
 
 
15.7  
Procedures.

 
All Claims or demands for indemnification under this Section 15 shall be
asserted and resolved as follows:
 
 
15.7.1
In the event an Indemnified Party has a Claim against any Indemnifying Party
hereunder which does not involve a Claim being asserted against or sought to be
collected by a third party, the Indemnified Party shall with reasonable
promptness send notice of such Claim to the Indemnifying Party.  In case the
Indemnifying Party shall object in writing to any Claim for indemnification made
in accordance with this Section 15.7.1, the Indemnified Party shall have fifteen
(15) days to respond in a written statement to the objection of the Indemnifying
Party.  If after such 15-day period there remains a dispute as to any
indemnification Claims or if the indemnifying party does not dispute such Claim
as required under Section 15.7.2, the parties shall attempt in good faith for
thirty (30) days to reach written agreement on the resolution of such
indemnification Claim.  If no such agreement can be reached after good faith
negotiation during that 30 day period, the parties shall submit the
indemnification Claim for final determination by binding arbitration, with such
arbitration proceeding conducted in accordance with the Commercial Rules of the
American Arbitration Association then in effect.  The arbitration proceeding
shall be held in the New York City metropolitan area and the costs thereof shall
be paid by the prevailing party in such arbitration proceeding.  The failure of
the Indemnifying Party to respond shall not be an acknowledgement of liability
by the Indemnifying Party.

 
 
15.7.2
In the event that any Claim for which any party would be liable to an
Indemnified Party hereunder is asserted against an Indemnified Party by a third
party, the Indemnified Party shall with reasonable promptness notify the
Indemnifying Party of such Third Party Claim, specifying the nature of such
Claim and the amount or the estimated amount thereof to the extent then feasible
(which estimate shall not be conclusive of the final amount of such Claim) (the
“Claim Notice”).  The Indemnifying Party shall have fifteen (15) days from the
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not the Indemnifying Party disputes liability to the
Indemnified Party hereunder with respect to such Third Party Claim and (ii) if
the Indemnifying Party does not dispute such liability, whether or not the
Indemnifying Party desires, at its sole cost and expense, to defend against such
Claim.  In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that the Indemnifying Party does not dispute its
obligation to indemnify hereunder and desires to defend the Indemnified Party
against such Third Party Claim, except as hereinafter provided, the Indemnifying
Party shall have the right to defend by appropriate proceedings, which
proceedings shall be promptly settled or prosecuted by the Indemnifying Party to
a final conclusion; provided that, unless the Indemnified Party otherwise agrees
in writing, the Indemnifying Party may not settle any matter (in whole or in
part) unless such settlement includes a complete and unconditional release of
the Indemnified Party.  If the Indemnified Party desires to participate in, but
not control, any such defense or settlement, the Indemnified Party may do so at
the Indemnified Party’s sole cost and expense.  If the Indemnifying Party elects
not to defend the Indemnified Party against such Third Party Claim, whether by
failure of the Indemnifying Party to give the Indemnified Party timely notice as
provided above or otherwise, then the Indemnified Party, without waiving any
rights against the Indemnifying Party, may settle or defend against any such
Claim in the Indemnified Party’s sole discretion and the Indemnified Party shall
be entitled to recover from the Indemnifying Party the amount of any settlement
or judgment and, on an ongoing basis, all indemnifiable costs and expenses of
the Indemnified Party with respect thereto, including interest from the date
such costs and expenses were incurred.

 
 
 
33

--------------------------------------------------------------------------------

 
 
15.7.3
An Indemnified Party may make an indemnification Claim hereunder, for potential
or contingent Claims or demands provided the Claim Notice sets forth the
specific basis for any such potential or contingent Claim or demand to the
extent then feasible and the Indemnified Party has reasonable grounds to believe
that such a Claim or demand may be made.

 
 
15.7.4
The Indemnified Party’s failure to give reasonably prompt notice to the
Indemnifying Party of any actual, threatened or possible Claim or demand which
may give rise to a right of indemnification hereunder shall not relieve the
Indemnifying Party of any Liability which it may have to the Indemnified Party
unless the failure to give such notice materially and adversely prejudiced the
Indemnifying Party.

 
ARTICLE 16 - NOTICES
 
All notices, requests and other communications to any party hereunder shall be
in writing and shall be given,


If to Vasomedical or the Purchaser, to:


 
Vasomedical, Inc.

 
180 Linden Avenue

 
Westbury, New York 11590

 
USA

 
Attn:  Jun Ma, Chief Executive Officer and President

 
Fax No. +1 (516) 997-2299



 
with a copy to

 
(which shall not constitute notice)

 
 
 
34

--------------------------------------------------------------------------------

 

 
 
Beckman, Lieberman & Barandes

 
111 John Street

 
Suite 1710

 
New York, New York 10038

 
USA

 
Attention: David Lieberman, Esq.

 
Fax No. +1 (516) 433-4041



If to FGE or any FGE Shareholder, to:


 
Xichang Li

Life Enhancement Technology Ltd.
125 Zhangcha 1st Road, Bldg. 5, 3/F
Foshan, Guangdong 528051
P.R.China
Fax No. +86 (757) 8230-2625


And


Qiuming Shen
Biox Instruments Co., Ltd.
4/F, Taihu Bldg.
45 Liangxi Road
Wuxi, Jiangsu 214062
P.R.China
Fax No. +86 (510) 8586-4443


with a copy to
(which shall not constitute notice):


ZhongLun  Law Firm
10/F, Tower A, Rongchao Center
6003 Yitian Road, Futian District
 
Shenzhen, Guangdong 518026

 
P.R.China

 
Attention:  Su Min

 
Fax No. +86 (755) 3320-6888



or to such other address  as such party may hereafter specify for purposes of
notice by giving notice to the other parties hereto.  All such notices, requests
and other communications shall be deemed given on the date of receipt by the
recipient thereof, if received prior to 5 p.m. in the place of receipt and such
day is a business day in the place of receipt, or if received later, the next
succeeding business day in the place of receipt.


 
35

--------------------------------------------------------------------------------

 
ARTICLE 17 - AMENDMENTS; NO WAIVERS.
 
Any provision of this Agreement may be amended or waived prior to the first to
occur of the Closing Date and the Termination Date but only if such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement, or in the case of a waiver, by the party against whom the
waiver is to be effective.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.


ARTICLE 18 - GOVERNING LAW; ARBITRATION
 
This Agreement has been prepared, negotiated and delivered in the State of New
York and shall be governed by, and construed in accordance with, the laws of
that State, without giving effect to the principles thereof relating to the
conflict of laws. Any dispute arising pursuant to or in any way related to this
Agreement or the transactions contemplated hereby shall be settled by
arbitration, provided, however, that nothing in this Section shall restrict the
right of either party to apply to a court of competent jurisdiction for
emergency relief pending final determination of a claim by arbitration in
accordance with this Section.  All arbitration shall be conducted in New York,
New York in accordance with the rules and regulations of the American
Arbitration Association then obtaining.  The laws of New York shall govern the
disposition of any such arbitration.  The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court of competent jurisdiction.  Each party hereby submits to
the jurisdiction of the American Arbitration Association and consents to the
exclusive venue stated in this Section.


ARTICLE 19 - ENFORCEABILITY


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, the parties
hereto hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.


ARTICLE 20 - SUCCESSORS AND ASSIGNS; NO THIRD PARTY BENEFICIARIES
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto.


ARTICLE 21 - ENTIRE AGREEMENT
 
This Agreement, including all Exhibits and Schedules hereto, constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written between or among any of the parties with respect to the subject matter
hereof and thereof.


 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 22 - COUNTERPARTS
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


SIGNATURE PAGES FOLLOW





 
37

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
TO
STOCK PURCHASE AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written, by signing on the appropriate signature page hereto.




VASOMEDICAL, INC.




By:/s/________________________________
Jun Ma
Chief Executive Officer and President

 
38

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
TO
STOCK PURCHASE AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written, by signing on the appropriate signature page hereto.






VASOMEDICAL ACQUISITION CORP.




By: /s/________________________________
Jun Ma
Chief Executive Officer





 
39

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
TO
STOCK PURCHASE AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written, by signing on the appropriate signature page hereto.




FAST GROWTH ENTERPRISES LIMITED




By: /s/________________________________
Name:
Title:

 
40

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
TO
STOCK PURCHASE AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written, by signing on the appropriate signature page hereto.


FGE SHAREHOLDERS


/s/________________________________


/s/________________________________


__________________________________


__________________________________


__________________________________


__________________________________





 
41

--------------------------------------------------------------------------------

 

